      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 1 of 17



 1   Guy B. Wallace – 176151                     Gay Crosthwait Grunfeld – 121944
     Mark T. Johnson – 76904                     Benjamin Bien-Kahn – 267933
 2   Travis C. Close – 308673                    Jenny S. Yelin – 273601
     SCHNEIDER WALLACE                           ROSEN BIEN
 3   COTTRELL KONECKY                            GALVAN & GRUNFELD LLP
     WOTKYNS LLP                                 101 Mission Street, Sixth Floor
 4   2000 Powell Street, Suite 1400              San Francisco, California 94105-1738
     Emeryville, California 94608                Telephone: (415) 433-6830
 5   Telephone: (415) 421-7100                   Facsimile: (415) 433-7104
     Facsimile: (415) 421-7105                   Email: ggrunfeld@rbgg.com
 6   Email: gwallace@schneiderwallace.com                bbien-kahn@rbgg.com
             mjohnson@schneiderwallace.com               jyelin@rbgg.com
 7           tclose@schneiderwallace.com
 8   Kathryn A. Stebner – 121088
     George Kawamoto – 280358
 9   Sarah Colby – 194475
     STEBNER AND ASSOCIATES
10   870 Market Street, Suite 1212
     San Francisco, California 94102
11   Telephone: (415) 362-9800
     Facsimile: (415) 362-9801
12   Email: kathryn@stebnerassociates.com
             george@stebnerassociates.com
13
   Attorneys for Plaintiffs and the
14 Proposed Classes
15                           UNITED STATES DISTRICT COURT
16            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17 STACIA STINER; HELEN CARLSON, by                  Case No. 4:17-cv-03962-HSG (LB)
   and through her Guardian Ad Litem, JOAN
18 CARLSON; LAWRENCE QUINLAN, by and                 STIPULATION AND [PROPOSED]
   through his Guardian Ad Litem, LORESIA            ORDER REGARDING
19 VALLETTE; EDWARD BORIS, by and                    ACCESSIBILITY INSPECTIONS
   through his Guardian Ad Litem, MICHELE
20 LYTLE; RALPH SCHMIDT, by and through
   his Guardian Ad Litem, HEATHER FISHER;
21 PATRICIA LINDSTROM, as successor-in-
   interest to the Estate of ARTHUR
22 LINDSTROM; BERNIE JESTRABEK-
   HART; and JEANETTE ALGARME; on their
23 own behalves and on behalf of others similarly
   situated,
24                Plaintiffs,
25        v.
26 BROOKDALE        SENIOR LIVING, INC.;
   BROOKDALE SENIOR LIVING
27 COMMUNITIES,
   100,
                       INC.; and DOES 1 through

28                Defendants.

                                                               Case No. 4:17-cv-03962-HSG (LB)
             STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 2 of 17



 1         WHEREAS, on May 1, 2019, and July 30, 2019, Plaintiffs served Notices of Site
 2 Inspections pursuant to Fed. R. Civ. P. 34(a)(2) seeking the physical inspections of certain
 3 Residential Care Facilities located in California (“Locations”) owned or affiliated with
 4 Defendants Brookdale Senior Living, Inc. and Brookdale Senior Living Communities, Inc.
 5 (collectively “Brookdale” or “Defendants”), copies of which are attached hereto as
 6 Exhibits A and B; and
 7         WHEREAS, Plaintiffs and Brookdale (the “Parties”) seek to resolve without motion
 8 practice a dispute about the number Locations and the number and types of residential
 9 units within each Location that need to be made available for inspection for compliance
10 with certain disability accessibility standards (“Access Standards”) such as the 1991
11 Americans with Disabilities Act Accessibility Guidelines (“ADAAG”), the 2010
12 Americans with Disabilities Act Standards for Accessible Design (“2010 ADAS”) and the
13 California Building Code (“CBC”) (the applicability of which Brookdale disputes);
14         IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, as
15 follows:
16         1.       Subject to further agreement of the parties or Order of the Court, Brookdale
17 will provide and arrange for Plaintiffs’ counsel and / or their access experts to have access
18 to all Locations with which it is affiliated in California, including those Locations listed in
19 Exhibits A and B, and any other Locations that come to light in the course of Plaintiffs’
20 discovery or investigation, as well as the Locations discussed in Plaintiffs’ Third Amended
21 Complaint, to the extent Defendants have control over the Location, for the purpose of
22 conducing disability access related inspections, including the taking of measurements and
23 photographs and the gathering of information necessary to determine the use of spaces and
24 elements of the Location. The scope of such access and the inspections shall be as set forth
25 in Exhibits A and B. Nothing in this Stipulation shall be deemed a waiver of Brookdale’s
26 objections to the inspections, including but not limited to Brookdale’s right to seek a
27 protective order from the Court in the future regarding the number of Locations to be
28 inspected or the scope of inspections.

                                                  2               Case No. 4:17-cv-03962-HSG (LB)
                STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 3 of 17



 1         2.       The Parties shall use good-faith efforts to confirm inspection dates for each
 2 requested Location as early as possible, and, unless otherwise agreed or infeasible, at least
 3 two-weeks in advance. Defendants shall use good-faith efforts to confirm the dates
 4 Plaintiffs have requested (or, if possible, to offer a different requested Location for
 5 inspection, even if the particular Location requested for a particular date cannot be made
 6 available on that date). To the extent possible at least three inspections in the same general
 7 geographic area shall be scheduled in any week in which inspections are scheduled.
 8 Plaintiffs agree to make a good-faith effort to complete inspections of each Location in one
 9 day. To the extent that the inspection of any particular Location requires multiple days to
10 complete, the parties shall make reasonable good-faith efforts to promptly schedule the
11 additional dates and, where feasible, to complete multi-day inspections on sequential days.
12         3.       For each Brookdale Location inspected by Plaintiffs’ experts, whether
13 pursuant to a notice served under Rule 34 or the Rules of Federal Procedure, by agreement,
14 or by Court Order, Defendants will provide access to:
15                  a.     at least eight units for Locations with 1 to 50 assisted living and/or
16 memory care units;
17                  b.     at least twelve units for Locations with 51-149 assisted living and/or
18 memory care units;
19                  c.     at least eighteen units for Locations with 150 or more assisted living
20 and/or memory care units; AND
21                  d.     at least 24 units for Locations with 200 or more assisted living and/or
22 memory care units.
23         4.       Notwithstanding the minimums set forth in subparagraphs 3(a) through 3(d),
24 above, Defendants shall provide access in any sized community to such greater number of
25 units as is necessary to include at least two of each type of unit configuration (i.e. studio,
26 one bedroom, two bedrooms, or other configurations) available at that Location and (ii)
27 units having any variations in features or characteristics affecting access for persons with
28 disabilities, if any. Defendants shall also provide access for inspection of at least one

                                                  3               Case No. 4:17-cv-03962-HSG (LB)
                STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 4 of 17



 1 occupied unit of each type inspected at each Location.
 2         5.       If Plaintiffs or their experts reasonably believe that additional residential
 3 units of a specific configuration need to be seen at a particular Location based on observed
 4 variations in a access-related characteristics of the representative configurations that have
 5 been made available or based on other information available to them, Defendants shall
 6 endeavor in good faith to make available additional residential units of the same
 7 configuration for inspection at that Location.
 8         6.       The parties will make every effort to insure that the inspections are
 9 undertaken in a manner that is efficient and with minimal disruption to staff and residents
10 of each Location. Plaintiffs’ experts shall be permitted to take photographs necessary to
11 capture access-related data and facilitate their review and analysis of the data, but will
12 otherwise make an effort to avoid including in such photographs any items in which
13 residents might have a privacy interest. Any such photographs will be subject to the
14 Stipulated Protective Order in this case.
15         7.       Defendants hereby stipulate for purposes of class certification and the merits
16 as to Plaintiffs’ claims under the Americans with Disabilities Act of 1990 (42 U.S.C. §
17 12101 et seq.)(“ADA”) and the Unruh Civil Rights Act (Cal. Civ. Code § 51 et seq.)
18 (“Unruh Act”) that the residential units at a particular Location that are made available to
19 Plaintiffs’ counsel and their experts for inspection are typical, in all material respects
20 affecting disability access, of all other residential units of the same configuration (e.g.,
21 studio, one-bedroom, two-bedroom, etc.) at that Location. Defendants further stipulate that
22 no residential units at any Location that were not made available to Plaintiffs and their
23 experts for inspection have any features, elements or dimensions that provide greater
24 access to persons with disabilities than those that were inspected. After completion of
25 Plaintiffs’ inspection at any Location, should Defendants identify any unit(s) at that
26 Location providing greater access to persons with disabilities than the units inspected,
27 Defendants will identify to Plaintiffs by the later of December 1, 2019, or twenty (20)
28 business days after completion of Plaintiffs’ inspection of that Location, the additional

                                                  4               Case No. 4:17-cv-03962-HSG (LB)
                STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 5 of 17



 1 unit(s) and promptly permit Plaintiffs and their experts to inspect it/them.
 2         8.       Defendants continue to believe that Plaintiffs do not need to inspect all of the
 3 more than 60 Locations remaining in California that are affiliated with Brookdale, but have
 4 agreed by this Stipulation to continue to make Locations available for inspection in order
 5 to facilitate discussions about the physical characteristics of the remaining Locations.
 6 Plaintiffs, on the other hand, continue to believe that they are entitled to inspect all
 7 remaining Locations in California that are affiliated with Brookdale. To the extent that
 8 Brookdale believes that the scope or number of inspections are becoming unduly
 9 burdensome or disproportional to the needs of the case and Plaintiffs are not willing to
10 voluntarily forego further inspections, notwithstanding any other provision of this
11 Stipulation, Defendants may seek a protective order from Magistrate Judge Beeler using
12 the Court’s joint letter brief process. However, unless and until a protective order issues,
13 the parties shall continue scheduling and conducting inspections pursuant to paragraph 2
14 hereof, without prejudice to either side’s arguments for or against a protective order that
15 would cease or limit any inspections that have not yet taken place as of the date that
16 protective order issues.
17         9.       By entering into this Stipulation to resolve the present discovery dispute, the
18 parties expressly reserve all positions and arguments with respect to the applicability or
19 inapplicability of the Access Standards, in whole or in part, to Brookdale-affiliated
20 Facilities within the State of California.
21         IT IS SO STIPULATED.
22
23 DATED: September 12, 2019                 SCHNEIDER WALLACE
                                             COTTRELL KONECKY
24                                           WOTKYNS LLP
25
                                             By: /s Guy B. Wallace
26                                               Guy B. Wallace
27                                               Attorneys for Plaintiffs and the
                                                 Proposed Classes
28

                                                  5               Case No. 4:17-cv-03962-HSG (LB)
                STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
     Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 6 of 17



 1 DATED: September 12, 2019            O’MELVENY & MYERS LLP
 2
                                        By: /s Jeffrey A. Barker
 3                                          Jeffrey A. Barker
                                            Attorneys for Defendants
 4
 5
 6   IT IS SO ORDERED:

 7
     Dated: September     , 2019
 8
                                         HON. LAUREL BEELER
 9         _______________________       United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6               Case No. 4:17-cv-03962-HSG (LB)
            STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 7 of 17




                     EXHIBIT A
        Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 8 of 17




 1   Guy B. Wallace – 176151                             Gay Crosthwait Grunfeld – 121944
     Mark T. Johnson – 76904                             Benjamin Bien-Kahn – 267933
 2   Travis C. Close – 308673                            Jenny S. Yelin – 273601
     SCHNEIDER WALLACE                                   ROSEN BIEN
 3   COTTRELL KONECKY                                    GALVAN & GRUNFELD LLP
     WOTKYNS LLP                                         101 Mission Street, Sixth Floor
 4   2000 Powell Street, Suite 1400                      San Francisco, California 94105-1738
     Emeryville, California 94608                        Telephone:     (415) 433-6830
 5   Telephone:     (415) 421-7100                       Facsimile:     (415) 433-7104
     Facsimile:     (415) 421-7105                       Email: ggrunfeld@rbgg.com
 6   Email: gwallace@schneiderwallace.com                         bbien-kahn@rbgg.com
              mjohnson@schneiderwallace.com                       jyelin@rbgg.com
 7            tclose@schneiderwallace.com
 8   Kathryn A. Stebner – 121088
     George Kawamoto – 280358
 9   STEBNER AND ASSOCIATES
     870 Market Street, Suite 1212
10   San Francisco, California 94102
     Telephone:    (415) 362-9800
11   Facsimile:    (415) 362-9801
     Email: kathryn@stebnerassociates.com
12           george@stebnerassociates.com
13   Attorneys for Plaintiffs and the Proposed Classes
14                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
     STACIA STINER; HELEN CARLSON, by and                   CASE NO. 17-cv-03962-HSG (LB)
17   through her Guardian Ad Litem, JOAN
     CARLSON; LAWRENCE QUINLAN, by and
18                                                         NOTICE OF SITE INSPECTIONS
     through his Guardian Ad Litem, LORESIA
     VALLETTE; EDWARD BORIS, by and through                PURSUANT TO FRCP 34
19
     his Guardian Ad Litem, MICHELE LYTLE;
20   RALPH SCHMIDT, by and through his Guardian
     Ad Litem, HEATHER FISHER; PATRICIA
21   LINDSTROM, as successor-in-interest to the
     Estate of ARTHUR LINDSTROM; and BERNIE
22
     JESTRABEK-HART; on their own behalves and
23   on behalf of others similarly situated,
                           Plaintiffs,
24          vs.
25   BROOKDALE SENIOR LIVING, INC.;
26   BROOKDALE SENIOR LIVING
     COMMUNITIES, INC; and DOES 1 through 100,
27
                          Defendants.
28

                                        NOTICE OF SITE INSPECTIONS
        Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 9 of 17




 1          PLEASE TAKE NOTICE that beginning on June 11, 2019, Plaintiffs will conduct site

 2   inspections as permitted by Rule 34(a)(2) of the Federal Rules of Civil Procedure at the Brookdale

 3   Senior Living facility locations indicated in the table below. Specifically, the scope of Plaintiffs’

 4   inspections will include all of the following: (a) parking lots and spaces; (b) routes to entrances and

 5   to alternative entrances from the parking lots and spaces; (c) entrances, and alternate entrances; (d)

 6   corridors; (e) dining areas; (f) lounges; (g) visitor common areas; (h) other common areas and areas

 7   available for use by residents; (i) public restrooms; (j) rooms where Plaintiffs and the putative class

 8   members actually reside or resided, including memory care units, where applicable; (k) busses,

 9   shuttles and other vehicles used to transport residents to and from the facilities; and (l) paths of

10   travel leading from site boundaries to the entrances and alternative entrances. Inspections will begin

11   on the dates and times indicated below for each facility and will continue until completed.

12
               Date                  Time               Facility                    Address
13
                                                                         11550 Education St.
          June 11, 2019           9:00 A.M.             Auburn
14                                                                       Auburn, CA 95602
                                                                         15302 Brookhurst St.
15        June 11, 2019           10:00 A.M.          Brookhurst
                                                                         Westminister, CA 92683
16                                                                       3524 Lake Blvd.
          June 12, 2019           10:00 A.M.           Oceanside
                                                                         Oceanside, CA 92065
17
                                                                         6125 Hazel Ave.
          June 12, 2019           9:00 A.M.           Orangevale
18                                                                       Orangevale, CA 95622
                                                                         1590 W. San Marcos Blvd.
19        June 13, 2019           10:00 A.M.          San Marcos
                                                                         San Marcos, CA 92078
20                                                                       5219 Clairemont Mesa Blvd.
          June 14, 2019           10:00 A.M.          Clairemont
                                                                         San Diego, CA 92117
21                                                                       350 Calloway Dr.
          June 17, 2019           10:00 A.M.           Riverwalk
22                                                                       Bakersfield, CA 93312
                                                                         300 Fountaingrove Pkwy.
23        June 18, 2019           9:00 A.M.         Fountaingrove
                                                                         Santa Rosa, CA 95403
24                                                                       20801 Devonshire St.
          June 18, 2019           10:00 A.M.          Chatsworth
                                                                         Chatsworth, CA 91311
25                                                                       907 Adele Dr.
          June 19, 2019           9:00 A.M.             Windsor
                                                                         Windsor, CA 95492
26
                                                                         5711 Reseda Blvd.
          June 19, 2019           10:00 A.M.        North Tarzana
27                                                                       Tarzana, CA 91356

28

                                                      1
                                         NOTICE OF SITE INSPECTIONS
       Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 10 of 17



                                                            3250 Chanate Rd.
 1       June 20, 2019    9:00 A.M.        Chanate
                                                            Santa Rosa, CA 95404
 2                                                          5881 El Palomino Dr.
         June 20, 2019    10:00 A.M.       Riverside
                                                            Riverside, CA 92509
 3
                                                            2005 Kellogg Ave.
         June 21, 2019    10:00 A.M.        Corona
 4                                                          Corona, CA 92879
                                                            1111 Ulatis Dr.
 5       June 26, 2019    9:00 A.M.        Vacaville
                                                            Vacaville, CA 95687
 6                                                          13956 San Pablo Ave.
         June 27, 2019    9:00 A.M.       San Pablo
                                                            San Pablo, CA 94806
 7                                                          18888 Bollinger Canyon Rd.
         July 9, 2019     9:00 A.M.       San Ramon
 8                                                          San Ramon, CA 94583
                                                            355 W. Grant Line Rd.
 9       July 10, 2019    9:00 A.M.         Tracy
                                                            Tracy, CA 95376
10                                                          485 Woodside Rd.
         July 17, 2019    9:00 A.M.     Redwood City
                                                            Redwood City, CA 94061
11                                                          100 Lockwood Ln.
         July 18, 2019    9:00 A.M.      Scotts Valley
                                                            Scotts Valley, CA 95066
12

13   DATED: May 1, 2019                       /s/ Guy B. Wallace
                                              Guy B. Wallace (SBN 176151)
14                                            SCHNEIDER WALLACE
                                              COTTRELL KONECKY
15                                            WOTKYNS LLP
                                              2000 Powell Street, Suite 1400
16                                            Emeryville, California 94608
                                              Tel: (415) 421-7100
17                                            Fax: (415) 421-7105

18                                            Gay Crosthwait Grunfeld (SBN 21944)
                                              ROSEN BIEN GALVAN
19                                            & GRUNFELD LLP
                                              101 Mission Street, Sixth Floor
20                                            San Francisco, California 94105-1738
                                              Tel: (415) 433-6830
21                                            Fax: (415) 433-7104
22                                            Kathryn A. Stebner (SBN 121088)
                                              STEBNER AND ASSOCIATES
23                                            870 Market Street, Suite 1212
                                              San Francisco, California 94102
24                                            Tel: (415) 362-9800
                                              Fax: (415) 362-9801
25

26                                            Attorneys for Plaintiffs.

27

28

                                            2
                               NOTICE OF SITE INSPECTIONS
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 11 of 17




                      EXHIBIT B
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 12 of 17
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 13 of 17
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 14 of 17
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 15 of 17
Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 16 of 17
      Case 4:17-cv-03962-HSG Document 153 Filed 09/13/19 Page 17 of 17




 1                                    ATTORNEY ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3), I attest that all other signature listed, on whose behalf this

 3 filling is submitted, concur in the filing’s content and have authorized the filing.

 4

 5 DATED: September 13, 2019
                                            SCHNEIDER WALLACE
 6                                          COTTRELL KONECKY
                                            WOTKYNS LLP
 7

 8                                          By:                /s/ Mark T. Johnson
                                                                   Mark T. Johnson
 9                                                              Attorney for Plaintiffs
10

11

12

13

14                                    CERTIFICATE OF SERVICE

15         I hereby certify that I electronically filed the attached document with the Clerk of the Court

16 for the United States District Court, Northern District of California, by using the Court’s CM/ECF

17 system on September 13, 2019.

18         I certify that all participants in the case are registered CM/ECF users and that service will

19 be accomplished by the Court’s CM/ECF system.

20

21 DATED: September 13, 2019
                                            SCHNEIDER WALLACE
22                                          COTTRELL KONECKY
                                            WOTKYNS LLP
23

24                                          By:                /s/ Mark T. Johnson
                                                                   Mark T. Johnson
25                                                              Attorney for Plaintiffs
26

27

28
                                                                Case No. 4:17-cv-03962-HSG (LB)
              STIPULATION AND [PROPOSED] ORDER REGARDING ACCESSIBILITY INSPECTIONS
